                                                                  Case 8:18-bk-13311-CB        Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38               Desc
                                                                                                Main Document    Page 1 of 23


                                                                  1   William N. Lobel, State Bar No. 93202
                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2   650 Town Center Drive, Suite 1500
                                                                      Costa Mesa, California 92626
                                                                  3   Telephone: (714) 384-4740 / Facsimile: (714) 384-4741
                                                                      E-mail: wlobel@pszjlaw.com
                                                                  4
                                                                      Attorneys for Ruby’s Diner, Inc., a California corporation,
                                                                  5   et al., Debtors and Debtors in Possession

                                                                  6   Eric J. Fromme, State Bar No. 193517
                                                                      THEODORA ORINGHER PC
                                                                  7   535 Anton Boulevard, 9th Floor
                                                                      Costa Mesa, California 92626
                                                                  8   Telephone: (714) 549-6200 / Facsimile: (714) 549-6201
                                                                      E-mail: efromme@tocounsel.com
                                                                  9
                                                                      Attorneys for Ruby’s Franchise Systems, Inc., a California
                                                                 10   corporation, Debtor and Debtor in Possession

                                                                 11
                                                                                             UNITED STATES BANKRUPTCY COURT
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                      CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA
                                        COSTA MESA, CALIFORNIA




                                                                 13   RUBY’S DINER, INC., a California
                                          ATTORNEYS AT LAW




                                                                                                                        Chapter 11
                                                                      corporation, et al.,                              Case No. 8:18-bk-13311-CB (RDI)
                                                                 14
                                                                                                                        Jointly Administered
                                                                            Debtors and Debtors in Possession.
                                                                 15   _____________________________________
                                                                                                                        Case No. 8:18-bk-13324-CB (RFS)
                                                                 16   RUBY’S FRANCHISE SYSTEMS, INC., a
                                                                      California corporation,                           DEBTORS’ MOTION FOR AN ORDER
                                                                 17
                                                                                                                        (I) APPROVING DISCLOSURE
                                                                              Debtor and Debtor in Possession.
                                                                 18                                                     STATEMENT; (II) SCHEDULING
                                                                                                                        CONFIRMATION HEARING;
                                                                 19                                                     (III) APPROVING FORM AND MANNER OF
                                                                                                                        NOTICE OF CONFIRMATION HEARING;
                                                                 20                                                     (IV) ESTABLISHING PROCEDURES FOR
                                                                 21                                                     SOLICITATION AND TABULATION OF
                                                                                                                        VOTES TO ACCEPT OR REJECT PLAN;
                                                                 22                                                     AND (V) ESTABLISHING THE DEADLINE
                                                                                                                        AND PROCEDURES FOR FILING
                                                                 23                                                     OBJECTON TO CONFIRMATION OF THE
                                                                                                                        PLAN; MEMORANDUM OF POINTS AND
                                                                 24                                                     AUTHORITIES AND DECLARATION OF
                                                                 25                                                     DOUGLAS S. CAVANAUGH IN SUPPORT
                                                                                                                        THEREOF
                                                                 26
                                                                                                                        Date:        June 5, 2019
                                                                 27                                                     Time:        10:00 a.m.
                                                                                                                        Courtroom:   5D
                                                                 28                                                     Address:     411 West Fourth Street
                                                                                                                                     Santa Ana, CA 92701

                                                                      DOCS_LA:321339.9
                                                                  Case 8:18-bk-13311-CB                 Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                                                Desc
                                                                                                         Main Document    Page 2 of 23


                                                                  1
                                                                                                                          TABLE OF CONTENTS
                                                                  2
                                                                                                                                                                                                                    Page
                                                                  3
                                                                      I.      INTRODUCTION ............................................................................................................... 2
                                                                  4
                                                                              A.         Jurisdiction and Venue ............................................................................................. 3
                                                                  5
                                                                              B.         Background .............................................................................................................. 3
                                                                  6
                                                                      II.     SUMMARY OF THE PLAN............................................................................................... 4
                                                                  7
                                                                              A.         Plan Terms ............................................................................................................... 4
                                                                  8
                                                                              B.         Summary of Classifications of Claims and Interests Treated in the Plan ................ 5
                                                                  9
                                                                      III.    RELIEF REQUESTED ........................................................................................................ 6
                                                                 10
                                                                      IV.     BASIS FOR RELIEF ........................................................................................................... 7
                                                                 11
                                                                              A.         Approval of the Disclosure Statement ..................................................................... 7
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                              B.         Approval of Form and Manner of Transmittal of Notice and of Solicitation
                                        COSTA MESA, CALIFORNIA




                                                                 13                      Package .................................................................................................................... 8
                                          ATTORNEYS AT LAW




                                                                 14           C.         Transmittal of Solicitation Package - Generally .................................................... 10

                                                                 15           D.         Approval of Method of Tabulation of Votes and Form of Ballots ........................ 11

                                                                 16           E.         Scheduling a Confirmation Hearing ...................................................................... 13

                                                                 17                      1.         Summary of Proposed Dates and Deadlines .............................................. 13

                                                                 18                      2.         Service of the Solicitation Packages .......................................................... 13

                                                                 19                      3.         Last Day to Vote ........................................................................................ 14

                                                                 20                      4.         Objections to Confirmation........................................................................ 14

                                                                 21                      5.         The Confirmation Brief.............................................................................. 16

                                                                 22                      6.         The Confirmation Hearing ......................................................................... 16

                                                                 23           F.         Evidence of Funds Available for Plan Payments ................................................... 16

                                                                 24           G.         Filing of Disclosure Statement and Plan Prior to Bar Date ................................... 16

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      DOCS_LA:321339.9
                                                                  Case 8:18-bk-13311-CB             Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                             Desc
                                                                                                     Main Document    Page 3 of 23


                                                                  1   TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
                                                                      JUDGE, AND OTHER PARTIES IN INTEREST:
                                                                  2
                                                                                                                            I.
                                                                  3
                                                                                                                       INTRODUCTION
                                                                  4
                                                                               Ruby’s Diner, Inc., a California corporation (“RDI”), Ruby’s SoCal Diners, LLC, a Delaware
                                                                  5
                                                                      limited liability company (“SoCal Diners”), Ruby’s Quality Diners, LLC, a Delaware limited
                                                                  6
                                                                      liability company (“Quality”), Ruby’s Huntington Beach, Ltd., a California limited partnership
                                                                  7
                                                                      (“Ruby’s Huntington Beach”), Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s
                                                                  8
                                                                      Laguna Hills”), Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”), and
                                                                  9
                                                                      Ruby’s Palm Springs, Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively,
                                                                 10
                                                                      without RDI, the “SoCal Debtors” and, with RDI , the “RDI Debtors”), and Ruby’s Franchise
                                                                 11
                                                                      Systems, Inc., a California corporation (“RFS”), an entity affiliated with the RDI Debtors through
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      common ownership and control, are debtors and debtors in possession in chapter 11 proceedings
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      pending in this Court (collectively, the RDI Debtors and RFS are referred to as the “Debtors” or the
                                                                 14
                                                                      “Plan Proponents”).
                                                                 15
                                                                               The Debtors have filed their Joint Chapter 11 Plan of Reorganization, dated April 24, 2019
                                                                 16
                                                                      (including all exhibits thereto and as amended, modified or supplemented from time to time, the
                                                                 17
                                                                      “Plan”).1 Concurrently therewith, the Debtors filed their related Disclosure Statement Describing
                                                                 18
                                                                      Joint Chapter 11 Plan (the “Disclosure Statement”).
                                                                 19
                                                                               The Debtors, pursuant to sections 1125 and 1126 of title 11 of the United States Code, 11
                                                                 20
                                                                      U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 3016, 3017, 3020 and 9006 of the
                                                                 21
                                                                      Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 3017-1(a) and 3017-
                                                                 22
                                                                      1(b) of the Local Rules for the United States Bankruptcy Court for the Central District of California
                                                                 23
                                                                      (the “Local Rules”), hereby move for the entry of an order: (a) approving the Disclosure Statement;
                                                                 24
                                                                      (b) scheduling the hearing regarding Confirmation of the Plan (the “Confirmation Hearing”);
                                                                 25
                                                                      (c) approving the form and manner of notice of the Confirmation Hearing; (d) establishing
                                                                 26
                                                                      procedures for the solicitation and tabulation of votes to accept or reject the Plan, including (i)
                                                                 27
                                                                      1
                                                                 28     Capitalized terms utilized in this Motion that are not otherwise defined shall have the meanings ascribed to such terms
                                                                      in the Plan.


                                                                                                                                  2
                                                                  Case 8:18-bk-13311-CB         Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                 Desc
                                                                                                 Main Document    Page 4 of 23


                                                                  1   setting the last day to mail Solicitation Packages and Notices; (ii) approving the form and content of

                                                                  2   the Debtors’ proposed solicitation package, including ballots; (iii) establishing a voting deadline for

                                                                  3   receipt of ballots; and (iv) approving procedures for tabulating acceptances and rejections of the

                                                                  4   Plan; and (e) establishing the deadline and procedures for filing objections to Confirmation of the

                                                                  5   Plan.

                                                                  6           In support of this Motion, the Debtors respectfully state as follows:

                                                                  7   A.      Jurisdiction and Venue

                                                                  8           The Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a

                                                                  9   core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this district is proper pursuant to 28

                                                                 10   U.S.C. §§ 1408 and 1409.

                                                                 11           The statutory predicates for the relief requested herein are sections 1125 and 1126 of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Bankruptcy Code, Bankruptcy Rules 2002, 3016, 3017, 3020 and 9006 and Local Rules 3017-1(a)
                                        COSTA MESA, CALIFORNIA




                                                                 13   and 3017-1(b).
                                          ATTORNEYS AT LAW




                                                                 14   B.      Background

                                                                 15           On August 29, 2018, the SoCal Debtors filed voluntary petitions for relief under chapter 11

                                                                 16   of the Bankruptcy Code. On September 5, 2018, RDI filed a related Chapter 11 Case and, on

                                                                 17   September 6, 2018, RFS commenced a separate proceeding under chapter 11 of the Bankruptcy

                                                                 18   Code (respectively, the “Petition Date(s)”). Following the Petition Dates, the United States

                                                                 19   Bankruptcy Court for the Central District of California (the “Bankruptcy Court”) entered an order

                                                                 20   jointly administering the RDI Debtors’ Chapter 11 Cases for procedural purposes. The RFS Chapter

                                                                 21   11 Case is not jointly administered with the RDI Debtors’ Chapter 11 Cases.

                                                                 22           No party has requested the appointment of a trustee or examiner in the Debtors’ Chapter 11

                                                                 23   Cases. On September 19, 2018, the Office of the United States Trustee appointed an official

                                                                 24   committee of unsecured creditors in the RDI Chapter 11 Case (the “Committee”). No committee of

                                                                 25   unsecured creditors has been appointed in the other Debtors’ Chapter 11 Cases.

                                                                 26           The Debtors continue to operate their businesses and manage their assets as debtors in

                                                                 27   possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

                                                                 28


                                                                                                                         3
                                                                  Case 8:18-bk-13311-CB             Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                             Desc
                                                                                                     Main Document    Page 5 of 23


                                                                  1                                                        II.

                                                                  2                                             SUMMARY OF THE PLAN

                                                                  3   A.        Plan Terms

                                                                  4               The Plan provides for a restructuring of the Debtors’ secured, priority and unsecured debt,

                                                                  5       infusion of new funding, the continuation of the Ruby’s® brand as a going concern under a new

                                                                  6       equity structure, and a transfer of the ownership of RFS to RDI, with the license agreement between

                                                                  7       them remaining in effect. The Plan will be funded through a combination of Cash from operations,

                                                                  8       as well as the conversion of debt and the provision of Plan Funding by Steven L. Craig (the “Plan

                                                                  9       Sponsor”) totaling Four Million Six Hundred Thousand Dollars ($4,600,000). In addition, Douglas

                                                                 10       Cavanaugh and Ralph Kosmides, the founders of Ruby’s (the “Founders”) will make a “new value”

                                                                 11       contribution on the Effective Date of the Plan in the form of the value of their 100% ownership
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12       Interests in RFS, which will be contributed to RDI as part of a reconciliation of amounts due to and
                                        COSTA MESA, CALIFORNIA




                                                                 13       from the Founders and the Debtors as provided by the Plan. The net New Value Contribution by
                                          ATTORNEYS AT LAW




                                                                 14       the Founders has been valued by RDI’s financial advisor at approximately $7.5 million. As a result

                                                                 15       of the proposed implementation of the terms of the Plan, following the Effective Date, RFS will be

                                                                 16       solely owned by RDI, and RDI will be owned 69% by the Plan Sponsor, 18.6% by Cavanaugh and

                                                                 17       12.4% by Kosmides. Under the Plan, for a period of two (2) years following the Effective Date, the

                                                                 18       Founders will be entitled to a Heritage Fee (equal to 25% of the Franchise Royalties paid by

                                                                 19       Franchisees to RFS), which amounts will serve as the source of, and security for, the post-Effective

                                                                 20       Date payments to the Unsecured Noteholders of RDI as provided by the Plan.

                                                                 21             Pursuant to the Plan, the Plan Proponents seek to restructure their secured and unsecured debt

                                                                 22   and continue operating their businesses as going concerns. The Plan provides for the payment in

                                                                 23   full, over time, of all secured Creditors, and payment in full of all administrative and priority

                                                                 24   Creditors; provided, however, that the administrative claims of certain of the Professionals will be

                                                                 25   subject to up to a ten percent (10%) voluntary reduction if necessary to make the Effective Date

                                                                 26   payments under the Plan. The Plan further provides for payment in full, over time, of the unsecured

                                                                 27   Creditors’ claims of Ruby’s Huntington Beach, Ruby’s Oceanside and Ruby’s Palm Springs,2 and
                                                                      2
                                                                 28     Ruby’s Laguna Hills has ceased operations and its creditors will be paid, from available funds, in accordance with their
                                                                      legal priorities. There are insufficient funds to make a distribution to the unsecured Creditors of Ruby’s Laguna Hills.

                                                                                                                                  4
                                                                  Case 8:18-bk-13311-CB         Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                  Desc
                                                                                                 Main Document    Page 6 of 23


                                                                  1   the unsecured Creditors’ claims of RFS. The unsecured Creditors’ claims of SoCal Diners and

                                                                  2   Quality will be paid five percent (5%) of their allowed claims. The unsecured Creditors’ claims of

                                                                  3   RDI will be paid a total of twenty-two and one-half percent (22.5%) of their allowed claims, as

                                                                  4   follows: a twelve and one-half percent (12.5%) Distribution on the Effective Date of the Plan, and

                                                                  5   two (2) five percent (5%) payments over a two-year period following the Effective Date. As

                                                                  6   discussed in detail below, the Plan Proponents believe that a reorganization – as opposed to a

                                                                  7   liquidation – will maximize value for all Creditor and equity constituencies.

                                                                  8           As required by the Bankruptcy Code, the Plan classifies Claims and Interests in various

                                                                  9   Classes according to their right to priority. The Plan states whether each Class of Claims or Interests

                                                                 10   is Impaired or Unimpaired. The Plan provides the treatment each Class will receive. The Plan

                                                                 11   classifies Claims and Interests in various Classes, by Debtor, according to their right to priority. The
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Plan states whether each Class of Claims or Interests is Impaired or Unimpaired. The Plan provides

                                                                      the treatment each Class will receive.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14   B.      Summary of Classifications of Claims and Interests Treated in the Plan

                                                                 15           In the Plan, the Plan Proponents have classified Claims and Interests as follows:

                                                                 16

                                                                 17   Class    Claim                                               Status             Voting Rights

                                                                 18   1        Secured Claims of the Secured Noteholders –         Impaired           Entitled to Vote
                                                                               RDI
                                                                 19

                                                                 20   2        Secured Claim of Opus Bank – SoCal Debtors          Impaired           Entitled to Vote

                                                                 21   3        Secured Claim of C&C Partnership – SoCal            Impaired           Entitled to Vote
                                                                               Debtors
                                                                 22

                                                                 23   4        Secured Claim of Pillsbury Winthrop Shaw            Impaired           Entitled to Vote
                                                                               Pittman LLP – RDI and SoCal Debtors
                                                                 24
                                                                      5        Secured Claim of Plaza Bonita, LLC – SoCal          Impaired           Entitled to Vote
                                                                 25            Debtors
                                                                 26
                                                                      6        Secured Claim of Opus Bank – RFS                    Impaired           Entitled to Vote
                                                                 27
                                                                      7        Secured Claim of the Plan Sponsor – RFS             Impaired           Entitled to Vote
                                                                 28


                                                                                                                         5
                                                                  Case 8:18-bk-13311-CB         Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                  Desc
                                                                                                 Main Document    Page 7 of 23


                                                                  1
                                                                      8(a)     Secured Tax Claims – RDI                             Impaired         Entitled to Vote
                                                                  2

                                                                  3   8(b)     Secured Tax Claims – SoCal                           Impaired         Entitled to Vote

                                                                  4   8(c)     Secured Tax Claims – RFS                             Impaired         Entitled to Vote
                                                                  5
                                                                      9        PACA Claims – RDI and SoCal Debtors                  Unimpaired       Not Entitled to Vote
                                                                  6
                                                                      10(a)    Priority Non-Tax Claims – RDI                        Unimpaired       Not Entitled to Vote
                                                                  7

                                                                  8   10(b)    Priority Non-Tax Claims – SoCal                      Unimpaired       Not Entitled to Vote

                                                                  9   10(c)    Priority Non-Tax Claims – RFS                        Unimpaired       Not Entitled to Vote
                                                                 10
                                                                      11(a)    Unsecured Noteholder Claims – RDI                    Impaired         Entitled to Vote
                                                                 11
                                                                      11(b)    General Unsecured Claims – RDI                       Impaired         Entitled to Vote
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      11(c)    Unsecured Claims – SoCal Debtors                     Impaired         Entitled to Vote
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14   11(d)    Unsecured Claims – RFS                               Impaired         Entitled to Vote
                                                                 15
                                                                      12(a)    Interests – Founders’ Interests in RDI               Impaired         Entitled to Vote
                                                                 16
                                                                      12(b)    Interests – Founders’ Interests in RFS               Impaired         Entitled to Vote
                                                                 17

                                                                 18   12(c)    Interests – RDI’s Interests in Other Entities        Unimpaired       Not Entitled to Vote

                                                                 19                                                III.

                                                                 20                                          RELIEF REQUESTED

                                                                 21           By this Motion, the Debtors request entry of an order: (a) approving the Disclosure

                                                                 22   Statement; (b) scheduling the Confirmation Hearing; (c) approving the form and manner of notice of

                                                                 23   the Confirmation Hearing; (d) establishing procedures for solicitation and tabulation of votes to

                                                                 24   accept or reject the Plan, including (i) setting the last day to mail Solicitation Packages and Notices;

                                                                 25   (ii) approving the form and content of the Debtors’ proposed solicitation package, including ballots;

                                                                 26   (iii) establishing a voting deadline for receipt of ballots; and (iv) approving procedures for tabulating

                                                                 27   acceptances and rejections of the Plan; and (e) establishing the deadline and procedures for filing

                                                                 28   objections to Confirmation of the Plan.


                                                                                                                          6
                                                                  Case 8:18-bk-13311-CB          Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                  Desc
                                                                                                  Main Document    Page 8 of 23


                                                                  1                                                 IV.

                                                                  2                                            BASIS FOR RELIEF

                                                                  3   A.     Approval of the Disclosure Statement

                                                                  4          Section 1125 of the Bankruptcy Code requires a bankruptcy court to approve a written

                                                                  5   disclosure statement prior to allowing a party to solicit acceptances for a chapter 11 plan. See 11

                                                                  6   U.S.C. § 1125(b). To approve a disclosure statement, a court must find that the disclosure statement

                                                                  7   contains “adequate information,” which is defined as “information of a kind, and in sufficient detail .

                                                                  8   . . that would enable a hypothetical reasonable investor typical of holders of claims or interests . . . to

                                                                  9   make an informed judgment about the plan.” 11 U.S.C. § 1125(a)(1).

                                                                 10          The primary purpose of a disclosure statement is to provide creditors and interest holders

                                                                 11   affected by a proposed plan with all material information needed to make an informed decision
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   whether to vote for the plan. See, e.g., Century Glove, Inc. v. First Amer. Bank of New York, 860
                                        COSTA MESA, CALIFORNIA




                                                                 13   F.2d 94, 100 (3d Cir. 1988) (stating that section 1125 “seeks to guarantee a minimum amount of
                                          ATTORNEYS AT LAW




                                                                 14   information to the creditor asked for its vote”); Prudential Ins. Co. of Amer. v. Monnier (In re

                                                                 15   Monnier Bros.), 755 F.2d 1336, 1342 (8th Cir. 1985); In re Phoenix Petroleum, Co., 278 B.R. 385,

                                                                 16   392 (Bankr. E.D. Pa. 2001). Congress intended that such informed judgments would be needed to

                                                                 17   both negotiate the terms of, and vote on, a plan of reorganization. Century Glove, 860 F.2d at 100.

                                                                 18          In evaluating whether a disclosure statement provides “adequate information,” the

                                                                 19   bankruptcy court is given wide discretion to make a determination based upon the facts of the

                                                                 20   particular case. See Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir.

                                                                 21   1988) (“From the legislative history of § 1125 we discern that adequate information will be

                                                                 22   determined by the facts and circumstances of each case.”).

                                                                 23          Determining what constitutes “adequate information” for the purpose of satisfying section

                                                                 24   1125 of the Bankruptcy Code resides within the sound discretion of the court. See, e.g., Texas

                                                                 25   Extrusion Corp. v. Lockheed Corp. (In re Texas Extrusion Corp.), 844 F.2d 1142, 1157 (5th Cir.

                                                                 26   1988) (“The determination of what is adequate information is subjective and made on a case by case

                                                                 27   basis. This determination is largely within the discretion of the bankruptcy court.”); Cadle Co. II,

                                                                 28   Inc. v. PC Liquidation Corp. (In re PC Liquidation Corp.), 383 B.R. 856, 865 (E.D.N.Y. 2008)


                                                                                                                          7
                                                                  Case 8:18-bk-13311-CB          Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                     Desc
                                                                                                  Main Document    Page 9 of 23


                                                                  1   (“The standard for disclosure is, thus, flexible and what constitutes ‘adequate information’ in any

                                                                  2   particular situation is determined on a case-by-case basis, with the determination being largely in the

                                                                  3   discretion of the bankruptcy court.” (citation omitted)); In re River Village Assocs., 181 B.R. 795,

                                                                  4   804 (E.D. Pa. 1995) (same); Phoenix Petroleum, 278 B.R. at 393 (same).

                                                                  5           In the instant case, the Disclosure Statement contains, among other things, information

                                                                  6   concerning (i) the business and background of the Debtors; (ii) significant events that have occurred

                                                                  7   in these Chapter 11 Cases; (iii) treatment of Creditors and Interest Holders under the Plan; (iv) which

                                                                  8   parties in interest are entitled to vote; (v) selected historical information; (vi) means for

                                                                  9   implementation of the Plan; (vii) how Distributions under the Plan will be made; (viii) certain factors

                                                                 10   Creditors should consider before voting; (ix) procedures for confirming the Plan; (x) liquidation

                                                                 11   analyses; and (xi) certain tax consequences. The Debtors will continue to review the Disclosure
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Statement filed, and based upon their ongoing review and further material developments in these
                                        COSTA MESA, CALIFORNIA




                                                                 13   Chapter 11 Cases, may make additional changes and disclosures prior to the hearing regarding the
                                          ATTORNEYS AT LAW




                                                                 14   Disclosure Statement. Any such additional disclosures would increase the amount of information

                                                                 15   being provided to parties in interest, and consequently, would further substantiate why the

                                                                 16   Disclosure Statement contains adequate information.

                                                                 17           Accordingly, the Debtors submit that the Disclosure Statement contains “adequate

                                                                 18   information” as that phrase is defined in section 1125(a)(1) of the Bankruptcy Code. The Debtors

                                                                 19   believe that the Disclosure Statement should be approved.

                                                                 20   B.      Approval of Form and Manner of Transmittal of Notice and of Solicitation Package

                                                                 21           Pursuant to Bankruptcy Rule 3017(d), upon approval of a disclosure statement, a plan

                                                                 22   proponent must mail to the United States Trustee, all creditors and all equity security holders the

                                                                 23   plan, the disclosure statement, notice of the time within which to file acceptances or rejections,

                                                                 24   notice of the date of the confirmation hearing, and such other information as the court may require.

                                                                 25           The Debtors propose to transmit or cause to be transmitted to Holders of Claims in Classes 1,

                                                                 26   2, 3, 4, 5, 6, 7, 8(a), 8(b), 8(c), 11(a), 11(b), 11(c) and 11(d), which are the only Classes entitled to

                                                                 27   vote on the Plan (the “Voting Classes”), by mail or CD-ROM, a solicitation package containing the

                                                                 28   following:


                                                                                                                           8
                                                                  Case 8:18-bk-13311-CB          Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                   Desc
                                                                                                  Main Document    Page 10 of 23


                                                                  1          1.      A notice in substantially the form attached hereto as Exhibit A (the “Confirmation

                                                                  2   Hearing Notice”) of: (i) the order approving the Disclosure Statement, (ii) the commencement date

                                                                  3   of the Confirmation Hearing, (iii) the deadline and procedures for filing objections to Confirmation

                                                                  4   of the Plan, (iv) the deadline for receipt of ballots to accept or reject the Plan, and (v) voting

                                                                  5   procedures;

                                                                  6          2.      The Disclosure Statement (together with the exhibits thereto, including the Plan, that

                                                                  7   have been filed with the Court before the date of the mailing);

                                                                  8          3.      A ballot (the “Ballot”), proposed forms of which are annexed hereto as Exhibit B,

                                                                  9   and a Ballot return envelope; and

                                                                 10          4.      Such other materials as the Court may direct (collectively, the “Solicitation

                                                                 11   Package”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12          To avoid duplication and reduce expenses, the Debtors propose that Creditors who have more
                                        COSTA MESA, CALIFORNIA




                                                                 13   than one Claim shall receive only one Solicitation Package and one Ballot for each Class of Claim.
                                          ATTORNEYS AT LAW




                                                                 14   The Debtors submit that such materials and manner of service satisfy the requirements of

                                                                 15   Bankruptcy Rule 3017(d).

                                                                 16          The Debtors will mail a copy of the Confirmation Hearing Notice to (i) the Securities and

                                                                 17   Exchange Commission; (ii) the Internal Revenue Service; (iii) the Office of the United States

                                                                 18   Trustee; and (iv) those parties that have requested service under Bankruptcy Rule 2002.

                                                                 19          Pursuant to section 1126(f) of the Bankruptcy Code, Creditors holding Claims in Classes 9

                                                                 20   (PACA Claims – RDI and SoCal), 10(a), (10(b), 10(c) (Priority Tax Claims) and 12(c) (RDI’s

                                                                 21   Interests in Other Entities) under the Plan, which are Unimpaired, are deemed to have accepted the

                                                                 22   Plan, and are not entitled to vote. Accordingly, the Debtors propose that they should not be required

                                                                 23   to transmit a Solicitation Package to Holders of Claims in the aforementioned classes (the “Non-

                                                                 24   Voting Classes”). Therefore, the Debtors propose to mail or cause to be mailed to each such Holder

                                                                 25   of Claims in the Non-Voting Classes, a notice substantially in the form attached hereto as Exhibit C

                                                                 26   (the “Non-Voting Class Notice”), which sets forth: (i) the Non-Voting Class; (ii) a summary of the

                                                                 27   Plan; (iii) the date and time of the Confirmation Hearing; and (iv) the deadline and procedures for

                                                                 28   filing objections to the Plan. The Non-Voting Class Notice will indicate that the Non-Voting


                                                                                                                           9
                                                                  Case 8:18-bk-13311-CB         Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                  Desc
                                                                                                 Main Document    Page 11 of 23


                                                                  1   Classes are entitled to receive a copy of the Plan and Disclosure Statement, in electronic format

                                                                  2   unless specifically requested otherwise, at the expense of the Debtors, upon making a written request

                                                                  3   to counsel for the Debtors.

                                                                  4   C.     Transmittal of Solicitation Package - Generally

                                                                  5          Bankruptcy Rule 3017(d) requires that the Disclosure Statement be mailed to the United

                                                                  6   States Trustee, all Creditors and all equity security Holders. The Debtors propose to transmit the

                                                                  7   Solicitation Package at the expense of the Debtors’ Estates, to:

                                                                  8          1.      All known Creditors (a) that have timely filed a Proof of Claim in the Chapter 11

                                                                  9   Cases or (b) that are listed by the Debtors in their Schedules as holding a Claim in the Chapter 11

                                                                 10   Cases that are not listed as contingent, unliquidated or disputed;

                                                                 11          2.      All parties who have requested special notice in the Chapter 11 Cases pursuant to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Bankruptcy Rule 2002;
                                        COSTA MESA, CALIFORNIA




                                                                 13          3.      Parties to contracts or leases that have been rejected by the Debtors but whose
                                          ATTORNEYS AT LAW




                                                                 14   deadline for filing Claims on the basis of those rejections has not yet expired;

                                                                 15          4.       Parties to any executory contracts and unexpired leases with the Debtors that have

                                                                 16   not yet been rejected; and

                                                                 17          5.      Any other parties in interest as may be required by Bankruptcy Rules 2002(b), (i), (j)

                                                                 18   and (k).

                                                                 19          The Debtors request that the Court permit them to exclude all other parties (not identified

                                                                 20   above) from service of the Solicitation Package, including, without limitation, parties identified on

                                                                 21   the Debtors’ master mailing lists but who are not listed in the Schedules and have not filed a Proof of

                                                                 22   Claim against the Debtor’s Estates. See Fed. R. Bank. P. 3003(c)(2) (“Any creditor or equity

                                                                 23   security holder whose claim or interest is not scheduled or scheduled as disputed, contingent or

                                                                 24   unliquidated shall file a proof of claim within the time proscribed by subdivision (c)(3) of this

                                                                 25   rule; any creditor who fails to do so shall not be treated as a creditor with respect to such claim for

                                                                 26   purposes of voting and distribution.”).

                                                                 27

                                                                 28


                                                                                                                         10
                                                                  Case 8:18-bk-13311-CB         Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                 Desc
                                                                                                 Main Document    Page 12 of 23


                                                                  1   D.      Approval of Method of Tabulation of Votes and Form of Ballots

                                                                  2           To accurately calculate votes cast for or against the Plan, the Debtors propose a method for

                                                                  3   tabulating votes in accordance with the Bankruptcy Code and Bankruptcy Rules. Generally, only a

                                                                  4   holder of an allowed claim or interest is entitled to vote to accept or reject a plan. See 11 U.S.C.

                                                                  5   § 1126(a). An unsecured creditor or an equity security holder must file a proof of claim or interest in

                                                                  6   accordance with Federal Rule of Bankruptcy Procedure 3002 for such claim or interest to be

                                                                  7   allowed, with certain exceptions. See 11 U.S.C. §§ 501 and 502; Fed. R. Bankr. P. 1019(3), 3003,

                                                                  8   3004 and 3005. One noted exception to this general rule covers claims listed on a debtor’s schedule

                                                                  9   of liabilities but not listed as contingent, unliquidated or disputed. See 11 U.S.C. § 1111(a); Fed. R.

                                                                 10   Bankr. P. 3003(b).

                                                                 11           In accordance with these considerations and for the purpose of tabulating votes, the Debtors
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   propose that the amount of a Claim should be either (1) the Claim amount as listed in the Schedules
                                        COSTA MESA, CALIFORNIA




                                                                 13   (so long as such Claim is not listed as contingent, unliquidated or disputed) if no Proof of Claim has
                                          ATTORNEYS AT LAW




                                                                 14   been timely filed and no objection to the Claim as scheduled has been filed no later than one day

                                                                 15   prior to the Balloting Deadline (as defined below) (see Fed. R. Bankr. P. 3003(b)(1)); (2) the

                                                                 16   liquidated amount specified in a Proof of Claim timely filed and received to the extent the Claim as

                                                                 17   filed is not the subject of an objection to Claim filed no later than the Balloting Deadline (as defined

                                                                 18   below) (see 11 U.S.C. § 502(a); Fed. R. Bankr. P. 3002), provided that if the Claim amount asserted

                                                                 19   is unascertainable from the face of such Proof of Claim, then the Holder of such Claim shall be

                                                                 20   deemed to have a Claim of One Dollar ($1.00) for voting amount purposes only; or (3) the amount

                                                                 21   temporarily allowed by the Court for voting purposes after notice and a hearing in accordance with

                                                                 22   Bankruptcy Rule 3018(a).

                                                                 23           If a Creditor submits a Ballot, and (1) such Creditor has not timely filed a Proof of Claim and

                                                                 24   is not listed on the Schedules as specified above, or (2) the entirety of such Creditor’s Claim is the

                                                                 25   subject of an objection to Claim, the Creditor’s Ballot should not be counted in accordance with

                                                                 26   Bankruptcy Rule 3018, unless otherwise temporarily Allowed by the Court in accordance with such

                                                                 27   Rule.

                                                                 28


                                                                                                                         11
                                                                  Case 8:18-bk-13311-CB         Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                   Desc
                                                                                                 Main Document    Page 13 of 23


                                                                  1          In addition to the foregoing, the Debtors request that the Court authorize the following

                                                                  2   additional procedures for voting on the Plan:

                                                                  3          1.      If a Creditor submits more than one Ballot voting the same Claim(s) before the last

                                                                  4   day for submitting Ballots to be established pursuant hereto, the last Ballot received prior to the last

                                                                  5   day for submitting Ballots shall supersede any prior Ballot(s).

                                                                  6          2.      A Ballot that partially rejects and partially accepts the Plan or that indicates both a

                                                                  7   vote for and against the same Plan, shall not be counted.

                                                                  8          3.       Votes cast by a Holder of a Claim pursuant to a Ballot that is not signed or is not

                                                                  9   timely received shall not be counted.

                                                                 10          4.      Votes cast by a Holder of a Claim pursuant to a Ballot that is e-mailed or faxed to the

                                                                 11   Debtors’ balloting agent shall not be counted.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12          5.      Ballots that are signed and returned but that do not provide a vote either for
                                        COSTA MESA, CALIFORNIA




                                                                 13   acceptance or rejection of the Plan shall be counted as an acceptance.
                                          ATTORNEYS AT LAW




                                                                 14          6.      The authority of the signatory of each Ballot to complete and execute the Ballot shall

                                                                 15   be presumed.

                                                                 16          7.      A Ballot that is furnished to the Debtors’ balloting agent after the established voting

                                                                 17   deadline shall not be counted.

                                                                 18          9.      All questions raised by a party in interest as to the validity, form, eligibility (including

                                                                 19   time of receipt), acceptance, and revocation of withdrawal of Ballots will be determined by the Court

                                                                 20   after notice and a hearing, in the Court’s discretion.

                                                                 21          10.     Neither the Debtors nor any other person will be under any duty to provide

                                                                 22   notification of defects or irregularities with respect to the deliveries of Ballots, nor will any of them

                                                                 23   incur any liabilities for failure to provide such notification. Unless otherwise directed by the Court,

                                                                 24   delivery of such Ballots will not be deemed to have been made until such irregularities have been

                                                                 25   cured or waived. Ballots previously cast (and as to which any irregularities have not theretofore

                                                                 26   been cured or waived) will be invalid.

                                                                 27          11.     A Ballot may be withdrawn by delivering a written notice of withdrawal to the

                                                                 28   Debtors’ balloting agent at any time prior to the voting deadline. To be valid, a notice of withdrawal


                                                                                                                          12
                                                                  Case 8:18-bk-13311-CB          Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                   Desc
                                                                                                  Main Document    Page 14 of 23


                                                                  1   must (a) contain the description of the Claim to which it relates; (b) be signed by the Holder of the

                                                                  2   Claim in the same manner as the Ballot that it supersedes; and (c) be received by the Debtors’

                                                                  3   balloting agent in a timely manner at the address set forth on the Ballot. Any party in interest will

                                                                  4   have the right to contest the validity of any such withdrawal of Ballots.

                                                                  5   E.      Scheduling a Confirmation Hearing

                                                                  6           The Debtors request that the Confirmation Hearing be on or about July 24, 2019, subject to

                                                                  7   the Court’s availability. The Debtors also request that the Confirmation Hearing may be adjourned

                                                                  8   from time to time by announcing such continuance in open court or otherwise, without further notice

                                                                  9   to parties in interest.

                                                                 10           1.      Summary of Proposed Dates and Deadlines
                                                                 11           The Debtors propose the following dates for certain events in connection with Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Confirmation:
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                                  Event                                            Date
                                                                 14                Last Day to Mail Solicitation Packages and     Five (5) business days after
                                                                                   Notices                                        the order approving the
                                                                 15                                                               Disclosure Statement is
                                                                                                                                  entered
                                                                 16                Last Day for Creditors to Deliver Ballots to   Twenty-five (25) calendar
                                                                                   Balloting Agent                                days after the Solicitation
                                                                 17                                                               Packages are mailed
                                                                                   Last Day to Submit Objections to Plan          Twenty-five (25) calendar
                                                                 18                Confirmation                                   days after the Solicitation
                                                                                                                                  Packages are mailed
                                                                 19                Last Day to Submit Confirmation Brief          Five (5) calendar days after
                                                                                                                                  the Plan objection deadline
                                                                 20                Last Day to Submit Ballot Summary Report       Five (5) calendar days after
                                                                                                                                  the deadline for submitting
                                                                 21                                                               Ballots
                                                                                   Confirmation Hearing                           Six (6) calendar days after the
                                                                 22                                                               confirmation brief is filed
                                                                 23           2.      Service of the Solicitation Packages
                                                                 24           The Debtors request that the Court set five (5) business days after the order approving the
                                                                 25   Disclosure Statement is entered on the docket, as the last date by which the Solicitation Packages
                                                                 26   and notices must be mailed to parties entitled to receive them.
                                                                 27

                                                                 28


                                                                                                                           13
                                                                  Case 8:18-bk-13311-CB         Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                 Desc
                                                                                                 Main Document    Page 15 of 23


                                                                  1          3.      Last Day to Vote

                                                                  2          Pursuant to Bankruptcy Rule 3017(c), “[o]n or before the approval of the disclosure

                                                                  3   statement, the court shall fix a time within which the holders of claims and interests may accept or

                                                                  4   reject the plan. . . .” The Debtors request that the Court establish twenty-five (25) calendar days

                                                                  5   after the Solicitation Packages have been mailed as the last date on which all Ballots must be

                                                                  6   received by counsel for the RDI Debtors in order to be valid (the “Balloting Deadline”). The

                                                                  7   Debtors submit that this Balloting Deadline will afford Creditors ample time to vote and will still

                                                                  8   allow enough time to permit the Debtors to prepare and file their Confirmation Brief (defined below)

                                                                  9   and to prepare the vote tabulation and the report thereon for filing with the Court. The Debtors

                                                                 10   further request that the date for filing the Ballot summary report be established as five (5) calendar

                                                                 11   days after the Balloting Deadline.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12          4.      Objections to Confirmation
                                        COSTA MESA, CALIFORNIA




                                                                 13          Bankruptcy Rule 3020(b)(1) provides that “objections to the confirmation of the plan shall be
                                          ATTORNEYS AT LAW




                                                                 14   filed and served . . . within a time fixed by the court.” The Debtors submit that the Court should fix

                                                                 15   a date that is twenty-five (25) calendar days after the Solicitation Packages are mailed as the last day

                                                                 16   to file and serve objections to the Plan (“Confirmation Objection Deadline”). This time frame

                                                                 17   complies with Bankruptcy Rule 2002(b). Further, the Debtors request that the Court order: (a) that

                                                                 18   Plan objections must be set forth in a written statement and be accompanied by a memorandum of

                                                                 19   points and authorities and any supporting evidence, and (b) that any objections not timely filed and

                                                                 20   served are deemed waived. Also, in accordance with Bankruptcy Rule 3020(b)(1), the Debtors

                                                                 21   propose that the Court designate the entities set forth below as those entities upon which any

                                                                 22   objections to Confirmation of the Plan must be served:

                                                                 23
                                                                         o The Office of the United States Trustee, at the following address:
                                                                 24
                                                                                                       Office of The United States Trustee
                                                                 25                                    411 West Fourth Street, Suite 7160
                                                                                                          Santa Ana, California 92701
                                                                 26                                        Telephone: (714) 338-3400
                                                                                                           Facsimile: (714) 338-3421
                                                                 27

                                                                 28


                                                                                                                         14
                                                                  Case 8:18-bk-13311-CB      Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38              Desc
                                                                                              Main Document    Page 16 of 23


                                                                  1     o The Debtors and counsel for the Debtors, at the following addresses:

                                                                  2                                           Plan Proponents
                                                                                         Douglas Cavanaugh, Ralph Kosmides and Tad Belshe
                                                                  3                   Ruby’s Diner, Inc., et al. and Ruby’s Franchising Systems, Inc.
                                                                                                    4100 MacArthur Blvd., Suite 310
                                                                  4                                 Newport Beach, California 92660
                                                                  5                                    Telephone: (949) 644-7829
                                                                                                        Facsimile: (949) 644-4265
                                                                  6
                                                                                                       Counsel for the RDI Debtors
                                                                  7                                      William N. Lobel, Esq.
                                                                                                    Pachulski Stang Ziehl & Jones LLP
                                                                  8                                 650 Town Center Drive, 15th Floor
                                                                                                      Costa Mesa, California 92626
                                                                  9                                    Telephone: (714) 384-4740
                                                                                                       Facsimile: (714) 384-4741
                                                                 10                                   E-mail: wlobel@pszjlaw.com
                                                                 11                                         Counsel for RFS
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                          Eric J. Fromme, Esq.
                                                                 12                                      Theodora Oringher PC
                                                                                                        535 Anton Blvd., 9th Floor
                                        COSTA MESA, CALIFORNIA




                                                                 13                                   Costa Mesa, California 92626
                                          ATTORNEYS AT LAW




                                                                                                       Telephone: (714) 549-6200
                                                                 14                                    Facsimile: (714) 549-6201
                                                                                                    E-mail: efromme@tocounsel.com
                                                                 15
                                                                        o The Plan Sponsor and counsel for the Plan Sponsor, at the following addresses:
                                                                 16
                                                                                                             Plan Sponsor
                                                                 17                                         Steven L. Craig
                                                                                                        c/o Craig Realty Group
                                                                 18                                 4100 MacArthur Blvd, Suite 200
                                                                 19                                 Newport Beach, California 92660

                                                                 20                                   Counsel for the Plan Sponsor
                                                                                                         Alan J. Friedman, Esq.
                                                                 21                                 Shulman Hodges & Bastian LLP
                                                                                                  100 Spectrum Center Drive, Suite 600
                                                                 22                                     Irvine, California 92618
                                                                 23                                    Telephone: (949) 340-3400
                                                                                                       Facsimile: (949) 340-3000
                                                                 24                                  Email: afriedman@shbllp.com

                                                                 25     o Counsel to the Committee, at the following address:

                                                                 26                                       Garrick Hollander, Esq.
                                                                                               Winthrop Couchot Golubow Hollander, LLP
                                                                 27                                   1301 Dove Street, Suite 500
                                                                                                   Newport Beach, California 92660
                                                                 28
                                                                                                      Telephone: (949) 720-4100

                                                                                                                    15
                                                                  Case 8:18-bk-13311-CB          Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                 Desc
                                                                                                  Main Document    Page 17 of 23


                                                                  1                                        Facsimile: (949) 720-4111
                                                                                                         Email: ghollander@wcghlaw.com
                                                                  2
                                                                               5.     The Confirmation Brief
                                                                  3
                                                                               The Debtors request that the Court set a deadline of five (5) calendar days after the
                                                                  4
                                                                      Confirmation Objection Deadline as the deadline for filing and serving any briefs in support of
                                                                  5
                                                                      Confirmation (the “Confirmation Brief”). The Debtors request that the Court order that the only
                                                                  6
                                                                      entities on whom the Debtors must serve the Confirmation Brief are the U.S. Trustee, counsel to the
                                                                  7
                                                                      Committee, the Plan Proponents, the Plan Sponsor, counsel to the Plan Sponsor, any party that filed
                                                                  8
                                                                      an objection to the Plan and on all parties who requested special notice pursuant to Bankruptcy Rule
                                                                  9
                                                                      2002.
                                                                 10
                                                                               6.     The Confirmation Hearing
                                                                 11
                                                                               The Debtors respectfully request a hearing on Confirmation of the Plan be set six (6)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      calendar days after the Confirmation Brief is filed, or as soon thereafter as may be convenient to the
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Court. The Debtors desire to have the Plan confirmed as expeditiously as reasonably possible
                                                                 14
                                                                      because of the substantial benefits which will be attained by the prompt resolution of the Chapter 11
                                                                 15
                                                                      Cases.
                                                                 16
                                                                      F.       Evidence of Funds Available for Plan Payments
                                                                 17
                                                                               As set forth in the Cavanaugh Declaration, the Debtors anticipate having sufficient funds to
                                                                 18
                                                                      make the required payments pursuant to the Plan on the Effective Date of the Plan in the amount of
                                                                 19
                                                                      approximately $4 million.
                                                                 20
                                                                      G.       Filing of Disclosure Statement and Plan Prior to Bar Date
                                                                 21
                                                                               The Court has entered an order setting the general bar date for prepetition claims in the RFS
                                                                 22
                                                                      chapter 11 of May 15, 2019 (the “RFS Bar Date”), and of June 3, 2019 in the RDI Debtors Chapter
                                                                 23
                                                                      11 Case (the “RDI Bar Date” and, together with the RFS Bar Date, the “Bar Dates”). The Debtors
                                                                 24
                                                                      filed their Disclosure Statement and Plan prior to the Bar Dates because it is vital to the Debtors that
                                                                 25
                                                                      they be free of the added expenses and the delays associated with conducting business while in
                                                                 26
                                                                      Chapter 11 Cases. Further, the Debtors have requested that the Court set five (5) business days after
                                                                 27
                                                                      the order approving the Disclosure Statement is entered on the docket (or soon thereafter), as the last
                                                                 28


                                                                                                                         16
Case 8:18-bk-13311-CB   Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38   Desc
                         Main Document    Page 18 of 23
                                                                  Case 8:18-bk-13311-CB              Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                             Desc
                                                                                                      Main Document    Page 19 of 23


                                                                  1                              DECLARATION OF DOUGLAS S. CAVANAUGH

                                                                  2            I, Douglas S. Cavanaugh, hereby declare that the following is true and correct to the best of

                                                                  3   my knowledge, information and belief:

                                                                  4            1.       I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Diners, Inc., a

                                                                  5   California corporation (“RDI”), the lead debtor in jointly administered Chapter 11 Cases of debtors

                                                                  6   and debtors in possession, Ruby’s SoCal Diners, LLC, a Delaware limited liability company (“SoCal

                                                                  7   Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company (“Quality”); Ruby’s

                                                                  8   Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington Beach”); Ruby’s

                                                                  9   Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”); Ruby’s Oceanside,

                                                                 10   Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm Springs, Ltd., a

                                                                 11   California limited partnership (“Ruby’s Palm Springs”) (collectively, without RDI, the “SoCal
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Debtors” and, with RDI, the “Debtors”). I have served in the capacity of CEO of RDI since its
                                        COSTA MESA, CALIFORNIA




                                                                 13   incorporation in 1985. I am also a 60% shareholder of RDI. Ralph Kosmides owns the other 40%
                                          ATTORNEYS AT LAW




                                                                 14   of RDI. Mr. Kosmides and I also own, in the same percentages, Ruby’s Franchise Systems, Inc., a

                                                                 15   California corporation (“RFS”), an entity affiliated with the Debtors through common ownership and

                                                                 16   control which is a debtor in a separate chapter 11 proceeding pending in front of this Court.

                                                                 17   Together, Mr. Kosmides and I are referred to herein as the “Founders.”

                                                                 18            2.       I make this Declaration in support of the concurrently filed Debtors’ Motion for an

                                                                 19   Order (I) Approving Disclosure Statement; (II) Scheduling Confirmation Hearing; (III) Approving

                                                                 20   Form and Manner of Notice of Confirmation Hearing; (IV) Establishing Procedures for Solicitation

                                                                 21   and Tabulation of Votes to Accept or Reject Plan; and (V) Establishing the Deadline and

                                                                 22   Procedures for Filing Objections to Confirmation of the Plan (the “Motion”).3

                                                                 23            3.       Except as otherwise indicated, all statements in this Declaration are based upon my

                                                                 24   review of the Debtors’ books and records, relevant documents and other information prepared or

                                                                 25   collected by the Debtors’ employees, or my opinion based on my experience with the Debtors’

                                                                 26   operations and financial condition. In making my statements based on my review of the Debtors’

                                                                 27
                                                                      3
                                                                 28     Capitalized terms utilized in this Declaration that are not otherwise defined shall have the meanings ascribed to such
                                                                      terms in the Motion.


                                                                                                                                  18
                                                                  Case 8:18-bk-13311-CB           Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                Desc
                                                                                                   Main Document    Page 20 of 23


                                                                  1   books and records, relevant documents and other information prepared or collected by the Debtors’

                                                                  2   employees, I have relied upon these employees accurately recording, preparing or collecting any

                                                                  3   such documentation and other information. If I were called to testify as a witness in this matter, I

                                                                  4   could and would competently testify to each of the facts set forth herein based upon my review of

                                                                  5   documents, information provided to me by the Debtors’ employees or my opinion. I am authorized

                                                                  6   to submit this Declaration on behalf of the Debtors.

                                                                  7           4.        I participated in the preparation of the Disclosure Statement and Plan, and reviewed

                                                                  8   them prior to their filings.

                                                                  9             5.      The Plan provides for a restructuring of the Debtors’ secured, priority and unsecured

                                                                 10   debt, infusion of new funding, the continuation of the Ruby’s® brand as a going concern under a new

                                                                 11   equity structure, and a transfer of the ownership of RFS to RDI, with the license agreement between
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   them remaining in effect. The Plan will be funded through a combination of Cash from operations,
                                        COSTA MESA, CALIFORNIA




                                                                 13   as well as the conversion of debt and the provision of Plan Funding by Steven L. Craig (the “Plan
                                          ATTORNEYS AT LAW




                                                                 14   Sponsor”) totaling Four Million Six Hundred Thousand Dollars ($4,600,000). In addition, Ralph

                                                                 15   Kosmides and I, the founders of Ruby’s (the “Founders”) will make a “new value” contribution on

                                                                 16   the Effective Date of the Plan in the form of the value of our 100% ownership Interests in RFS,

                                                                 17   which will be contributed to RDI as part of a reconciliation of amounts due to and from us and the

                                                                 18   Debtors as provided by the Plan. The net New Value Contribution by us has been valued by RDI’s

                                                                 19   financial advisor at approximately $7.5 million. See Exhibit A to the Disclosure Statement. As a

                                                                 20   result of the proposed implementation of the terms of the Plan, following the Effective Date, RFS

                                                                 21   will be solely owned by RDI, and RDI will be owned 69% by the Plan Sponsor, 18.6% by me and

                                                                 22   12.4% by Kosmides. Under the Plan, for a period of two (2) years following the Effective Date,

                                                                 23   Kosmides and I will be entitled to a Heritage Fee (equal to 25% of the Franchise Royalties paid by

                                                                 24   Franchisees to RFS), which amounts will serve as the source of, and security for, the post-Effective

                                                                 25   Date payments to the Unsecured Noteholders of RDI as provided by the Plan.

                                                                 26                6.   Pursuant to the Plan, the Plan Proponents seek to restructure their secured and

                                                                 27    unsecured debt and continue operating their businesses as going concerns. The Plan provides for

                                                                 28    the payment in full, over time, of all secured Creditors, and payment in full of all administrative and


                                                                                                                          19
                                                                  Case 8:18-bk-13311-CB               Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                          Desc
                                                                                                       Main Document    Page 21 of 23


                                                                  1       priority Creditors; provided, however, that the Administrative Claims of certain of the Professionals

                                                                  2       will be subject to up to a ten percent (10%) voluntary reduction if necessary to make the Effective

                                                                  3       Date payments under the Plan. The Plan further provides for payment in full, over time, of the

                                                                  4       unsecured Creditors’ Claims against Ruby’s Huntington Beach, Ruby’s Oceanside and Ruby’s

                                                                  5       Palm Springs,4 and the unsecured Creditors’ Claims against RFS. The unsecured Creditors’ Claims

                                                                  6       against SoCal Diners and Quality will be paid five percent (5%) of their Allowed Claims. The

                                                                  7       unsecured Creditors’ Claims against RDI will be paid a total of twenty-two and one-half percent

                                                                  8       (22.5%) of their Allowed Claims, as follows: a twelve and one-half percent (12.5%) Distribution on

                                                                  9       the Effective Date of the Plan, and two (2) five percent (5%) payments over a two-year period

                                                                 10       following the Effective Date. See Cash Flow Projections attached as Exhibit B to the Disclosure

                                                                 11       Statement. The Plan Proponents believe that a reorganization – as opposed to a liquidation – will
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12       maximize value for all Creditor and equity constituencies.
                                        COSTA MESA, CALIFORNIA




                                                                 13               7.      As set forth in the following chart, the Debtors will need approximately $4 million to
                                          ATTORNEYS AT LAW




                                                                 14       make all payments required on the Effective Date. The Debtors anticipate that they will have the

                                                                 15       requisite amount of Cash on the Effective Date as set forth in the Debtors’ Cash Flow Projections.

                                                                 16                               Type of Payment                                    Amount

                                                                 17
                                                                                       Administrative Claims (Non-Professionals)                     $376,206
                                                                 18
                                                                                         Administrative Claims (Professionals)
                                                                                                                                                    $2,812,500
                                                                 19
                                                                                Distribution on account of General Unsecured Claims
                                                                 20                                 Against RDI
                                                                                                                                                     $800,175

                                                                 21
                                                                                                       TOTAL                                        $3,988,881
                                                                 22

                                                                 23
                                                                                  8.      The Court has entered an order setting the general bar date for prepetition claims in
                                                                 24
                                                                          the RFS chapter 11 of May 15, 2019 (the “RFS Bar Date”), and of June 3, 2019 in the RDI Debtors
                                                                 25
                                                                          chapter 11 case (the “RDI Bar Date” and, together with the RFS Bar Date, the “Bar Dates”). The
                                                                 26
                                                                          Debtors filed their Disclosure Statement and Plan prior to the Bar Dates because it is vital to the
                                                                 27
                                                                      4
                                                                 28     Ruby’s Laguna Hills has ceased operations and its Creditors will be paid, from available funds, in accordance with their
                                                                      legal priorities. There are insufficient funds to make a Distribution to the unsecured Creditors of Ruby’s Laguna Hills.


                                                                                                                                   20
                                                                  Case 8:18-bk-13311-CB        Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                Desc
                                                                                                Main Document    Page 22 of 23


                                                                  1   Debtors that they be free of the added expenses and the delays associated with conducting business

                                                                  2   while in Chapter 11 Cases. Further, the Debtors have requested that the Court set five (5) business

                                                                  3   days after the order approving the Disclosure Statement is entered on the docket (or soon

                                                                  4   thereafter), as the last date by which the Solicitation Packages and notices must be mailed to parties

                                                                  5   entitled to receive them. By that date, the Bar Dates will have passed and the Debtors will be able

                                                                  6   to ascertain the universe of their Creditors.

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                       21
         Case 8:18-bk-13311-CB         Doc 346 Filed 04/24/19 Entered 04/24/19 23:59:38                 Desc
                                        Main Document    Page 23 of 23



          1           I declare under penalty of perjury under the laws of the United States of America that the
          2   foregoing is true and correct.
                                                                Newport Beach
          3           Executed on this 24th day of April 2019, at ----, California.
          4
          5
                                                                    Douglas S. Cavanaugh
          6
          7
          8
          9
         10
         11
         12
         13
   ..
di!�
..,j
"' �
:,:
N��      14
c::, "
:z:
.. 0
    ..
t; �     15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


                                                               22
